Citation Nr: 1706525	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for past history of Bell's palsy (Bell's palsy).

2.  Entitlement to an initial compensable rating for history of hyperthyroidism/Graves disease (hyperthyroidism).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1997 to September 2003, and from September 2006 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Prior to the Board's receipt of this appeal in February 2017, pertinent evidence was added to the record, including a March 2016 VA examination that addressed the nature and severity of the Veteran's service-connected Bell's palsy and hyperthyroidism.  Additionally, in early February 2017, the AOJ ordered examinations which have yet to take place, the results of which may be relevant to the initial rating issues currently on appeal.  As the AOJ did not issue a Supplemental Statement of the Case (SSOC) that addressed the results of the March 2016 VA examination, and in fact appears to continue to develop the appeal, the Board will remand the case to ensure the Veteran is afforded all due process consideration.  See 38 C.F.R. § 19.31(b)(1) (2016).  

The Board notes that, in her June 2011 substantive appeal, the Veteran requested a Central Office hearing in Washington DC before a Veterans Law Judge.  Based on the incomplete procedural and evidentiary actions noted above, appearance at a Board hearing at this time would be premature.  Following the issuance of an SSOC, if the appeals are denied in whole or in part, the case should be returned to the Board to schedule the requested hearing.   



Accordingly, the case is REMANDED for the following action:

1.  Upon completion of the development deemed necessary (to include facilitating the additional examination of the Veteran, as requested by the AOJ on February 1, 2017), issue a Supplemental Statement of the Case that addresses all pertinent evidence added to the record since the April 2011 Statement of the Case.

2.  If the issues on appeal are denied, in whole or in part, return the case to the Board to allow for the scheduling of a Central Office hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



